


110 HR 3612 IH: To amend the Immigration and Nationality Act to provide

U.S. House of Representatives
2007-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		 I
		110th CONGRESS
		1st Session
		H. R. 3612
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2007
			Mr. Weldon of Florida
			 (for himself, Mr. Cantor,
			 Mr. Pence,
			 Mr. Wamp, Mr. Akin, Mr.
			 Gingrey, Mr. Westmoreland,
			 Mr. Campbell of California,
			 Mr. Garrett of New Jersey,
			 Mr. Barrett of South Carolina,
			 Mr. Miller of Florida,
			 Mr. David Davis of Tennessee, and
			 Mrs. Myrick) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide
		  for no preemption of certain State and local laws regarding employment
		  eligibility verification requirements.
	
	
		1.Short titleThis Act may be cited as the Local
			 Law Enforcement Restoration Act.
		2.No
			 preemption of certain State and local laws regarding employment eligibility
			 verification requirements
			(a)In
			 generalParagraph (2) of
			 section 274A(h) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)) is
			 amended to read as follows:
				
					(2)No
				preemptionThe provisions of
				this section shall not preempt any State or local law that imposes—
						(A)employment eligibility verification
				requirements imposed upon employers or employees consistent with or in addition
				to the employment eligibility verification requirements under this
				section;
						(B)civil or criminal
				penalties for violation of such State or local employment eligibility
				verification requirements;
						(C)civil or criminal
				penalties for acts prohibited in this section;
						(D)licensing sanctions for violation of such
				State or local employment eligibility verification requirements;
						(E)licensing sanctions for acts prohibited in
				this section; or
						(F)limitations on the
				right of a private party to sue for up to treble
				damages.
						.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the date of the enactment of this Act and
			 shall apply as of such date to all applicable State or local laws that were
			 enacted before, on, or after January 1, 2005.
			
